        Case 2:20-cv-01113-GJP Document 243 Filed 09/15/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



FEDERAL TRADE COMMISSION, et al.,                       CIVIL ACTION
               Plaintiffs,                              NO. 20-01113

                 v.

THOMAS JEFFERSON UNIVERSITY, et
al.
               Defendants.


                                      ORDER

      AND NOW, this 15th day of September, 2020, it is ORDERED that

non-party Cigna Corporation’s motion for reconsideration (ECF 231) of the Court’s

September 11, 2020 Order (ECF 230) is DENIED AS MOOT.

                                                     BY THE COURT:



                                                     ________________________
                                                     GERALD J. PAPPERT, J.
